Exhibit 10.1

EXECUTION COPY

Darling International Inc.

Common Stock, par value $0.01 per share

 

 

Underwriting Agreement

January 27, 2011

Goldman, Sachs & Co.,

As representative of the several Underwriters

named in Schedule I hereto,

200 West Street,

New York, New York 10282-2198

Ladies and Gentlemen:

Darling International Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Underwriters named in Schedule I hereto (the “Underwriters”) an aggregate of
24,193,548 shares of common stock, par value $0.01 per share (“Stock”) of the
Company. The stockholders of the Company named in Schedule II(a) hereto (the
“Selling Stockholders”) propose, subject to the terms and conditions stated
herein, to sell to the Underwriters, at the election of the Underwriters, up to
3,629,032 shares of Stock. The aggregate of 24,193,548 shares to be sold by the
Company is herein called the “Firm Shares” and the aggregate of 3,629,032
additional shares to be sold by the Selling Stockholders is herein called the
“Optional Shares”. The Firm Shares and the Optional Shares that the Underwriters
elect to purchase pursuant to Section 2 hereof are herein collectively called
the “Shares”.

1. (a) The Company represents and warrants to, and agrees with, each of the
Underwriters that:

(i) A registration statement on Form S-3 (File No 33-170668) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, to you for each of the other Underwriters have been declared effective
by the Commission in such form; other than a registration statement, if any,
increasing the size of the offering (a “Rule 462(b) Registration Statement”),
filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the
“Act”), which became effective upon filing,



--------------------------------------------------------------------------------

no other document with respect to the Initial Registration Statement or document
incorporated by reference therein has heretofore been filed, or transmitted for
filing, with the Commission (other than prospectuses filed pursuant to Rule
424(b) of the rules and regulations of the Commission under the Act, each in the
form heretofore delivered to the Representatives); and no stop order suspending
the effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or any part thereof or the Rule 462(b) Registration Statement,
if any, has been issued and no proceeding for that purpose has been initiated or
threatened by the Commission (the base prospectus filed as part of the Initial
Registration Statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement relating to the
Shares, is hereinafter called the “Basic Prospectus”; any preliminary prospectus
(including any preliminary prospectus supplement) relating to the Shares filed
with the Commission pursuant to Rule 424(b) under the Act is hereinafter called
a “Preliminary Prospectus”; the various parts of the Initial Registration
Statement and the Rule 462(b) Registration Statement, if any, including all
exhibits thereto and including any prospectus supplement relating to the Shares
that is filed with the Commission and deemed by virtue of Rule 430B under the
Act to be part of the Initial Registration Statement, each as amended at the
time such part of the Initial Registration Statement became effective or such
part of the Rule 462(b) Registration Statement, if any, became or hereafter
becomes effective, are hereinafter collectively called the “Registration
Statement”; the Basic Prospectus, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(iii) hereof), is hereinafter
called the “Pricing Prospectus”; the form of the final prospectus relating to
the Shares filed with Commission pursuant to Rule 424(b) under the Act in
accordance with Section 5(a) hereof is hereinafter called the “Prospectus”; any
reference herein to the Basic Prospectus, the Pricing Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3,
as of the date of such prospectus; any reference to any amendment or supplement
to the Basic Prospectus, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the Act and any documents filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, such
Preliminary Prospectus or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the Exchange Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the Act relating to the
Shares is hereinafter called an “Issuer Free Writing Prospectus”);

(ii) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each

 

2



--------------------------------------------------------------------------------

Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by an
Underwriter through Goldman, Sachs & Co. expressly for use therein;

(iii) For the purposes of this Agreement, the “Applicable Time” is 9:00 PM
(Eastern time) on the date of this Agreement. The Pricing Prospectus, and the
Pricing Prospectus as supplemented by those Issuer Free Writing Prospectuses and
other documents listed in Schedule III(c) hereto, taken together (collectively,
the “Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Issuer Free Writing Prospectus
listed on Schedule III(a) or Schedule III(c) hereto does not conflict with the
information contained in the Registration Statement, the Pricing Prospectus or
the Prospectus and each such Issuer Free Writing Prospectus, as supplemented by
and taken together with the Pricing Prospectus as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus in reliance upon and in conformity
with information furnished in writing to the Company by an Underwriter through
Goldman, Sachs & Co. expressly for use therein;

(iv) The documents incorporated by reference in the Pricing Disclosure Package
and the Prospectus, when they became effective or were filed with the
Commission, as the case may be, conformed in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and any further documents so filed and incorporated by reference in
the Prospectus or any further amendment or supplement thereto, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in

 

3



--------------------------------------------------------------------------------

writing to the Company by an Underwriter through Goldman, Sachs & Co. expressly
for use therein; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule III(b) hereto;

(v) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through Goldman, Sachs & Co. expressly for use therein;

(vi) The financial statements and the related notes thereto included in each of
the Pricing Disclosure Package and the Prospectus present fairly, in all
material respects, the financial position of the Company and its subsidiaries
(including Griffin Industries, Inc., a wholly owned subsidiary of the Company
(“Griffin”), and its subsidiaries), as of the dates indicated and the results of
their respective operations and the changes in their respective cash flows for
the periods specified; such financial statements of the Company have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby except as disclosed
therein; the other financial information of the Company and its subsidiaries
included in each of the Pricing Disclosure Package and the Prospectus has been
derived from the accounting records of the Company and its subsidiaries and
presents fairly, in all material respects, the information shown thereby; and
the pro forma financial information and the related notes thereto included in
each of the Pricing Disclosure Package and the Prospectus has been prepared in
accordance with the Commission’s rules and guidance with respect to pro forma
financial information, and the assumptions underlying such pro forma financial
information are reasonable and are set forth in each of the Pricing Disclosure
Package and the Prospectus;

(vii) Since the date of the most recent financial statements of the Company
included in each of the Pricing Disclosure Package and the Prospectus (i) there
has not been any change in the capital stock or long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position,

 

4



--------------------------------------------------------------------------------

results of operations or prospects of the Company and its subsidiaries, taken as
a whole after giving effect to the merger on December 17, 2010 (the “Merger”) of
Griffin into DG Acquisition Corp., a wholly-owned subsidiary of the Company (the
“Merger Sub”), pursuant to an Agreement and Plan of Merger dated November 9,
2010 (the “Merger Agreement”), between the Company, Merger Sub, Griffin and
Robert A. Griffin; (ii) neither the Company nor any of its subsidiaries, has
entered into any transaction or agreement that is material to the Company and
its subsidiaries, taken as a whole after giving effect to the Merger, or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries, taken as a whole after giving effect to the
Merger; and (iii) neither the Company nor any of its subsidiaries, taken as a
whole after giving effect to the Merger, has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each of clauses (i) (including, without
limitation, in the case of clause (i) the dividends to shareholders of Griffin
permitted by the Merger Agreement), (ii) and (iii) above as otherwise disclosed
in each of the Pricing Disclosure Package and the Prospectus;

(viii) The Company and each of its subsidiaries have been duly organized and are
validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, properties, management,
financial position, results of operations or prospects of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”);

(ix) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Prospectus, under the column “Historical”
under the heading “Capitalization”; all the outstanding shares of capital stock
or other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party except for (i) the credit agreement, dated as of
December 17, 2010 among the Company, J.P. Morgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto (the “Senior Secured Credit
Agreement”) and (ii) the liens securing the obligations under the Senior Secured
Credit Agreement (the “Permitted Liens”); and, all the outstanding shares of
capital stock or other equity interests of each subsidiary of the Company will
be duly and validly authorized and issued, fully paid and non-assessable and
owned directly or

 

5



--------------------------------------------------------------------------------

indirectly by the Company free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party except for any Permitted Liens;

(x) The Company has full right, power and authority to execute and deliver this
Agreement; and all action required to be taken for the due and proper
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated herein has been duly and validly taken;

(xi) The statements set forth in the Pricing Disclosure Package and the
Prospectus under the caption “Description of Common Stock”, insofar as they
purport to constitute a summary of the terms of the Stock, under the caption
“U.S. Federal Income Tax Consequences”, insofar as they purport to describe the
provisions of U.S. federal tax laws, and under the caption “Underwriting”,
insofar as they purport to describe provisions of this Agreement and the
documents referred to therein, are accurate, complete and fair;

(xii) Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its property or assets is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(xiii) The issuance and sale of the Shares and the compliance by the Company
with this Agreement and the consummation of the transactions herein contemplated
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, lien, charge, encumbrance or default that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

6



--------------------------------------------------------------------------------

(xiv) No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance for the issue and sale of
the Shares or the consummation by the Company of the transactions herein
contemplated, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Shares by
the Underwriters;

(xv) Except as described in each of the Pricing Disclosure Package and the
Prospectus, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
subsidiaries may be a party or to which any property of the Company or any of
its subsidiaries is or may be the subject that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
no such investigations, actions, suits or proceedings are threatened or, to the
Company’s knowledge, contemplated by any governmental or regulatory authority or
by others;

(xvi) At the earliest time after the filing of the Initial Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Act) of the Shares, the
Company was not an “ineligible issuer” as defined in Rule 405 under the Act;

(xvii) KPMG LLP, who have certified certain financial statements of the Company
and its subsidiaries and have audited the Company’s internal control over
financial reporting and management’s assessment thereof, are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the Act.
Grant Thornton LLP, who have certified certain financial statements of Griffin
and its subsidiaries, are independent public accountants with respect to Griffin
and its subsidiaries within the meaning of Rule 101 of the Code of Professional
Conduct of the American Institute of Certified Public Accountants and its
interpretations and rulings thereunder;

(xviii) Except as disclosed in the Prospectus, the Company and its subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Company and its subsidiaries, as applicable, in
each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries, as applicable; (ii) are Permitted Liens and liens permitted under
the Senior Secured Credit Agreement; or (iii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

 

7



--------------------------------------------------------------------------------

(xix) The Company and its subsidiaries own or possess adequate rights or
licenses to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of its business, except where the failure
to own or possess such rights would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect; and the conduct of their
respective businesses will not conflict in any material respect with any such
rights of others, and the Company and its subsidiaries have not received any
notice of any claim of infringement of or conflict with any such rights of
others;

(xx) No relationship, direct or indirect, exists between or among the Company or
any of its subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that would be required by the Act to be described in a
registration statement to be filed with the Commission and that is not so
described in each of the Pricing Disclosure Package and the Prospectus;

(xxi) The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in each of
the Pricing Disclosure Package and the Prospectus, will not be required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”);

(xxii) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Company and its
subsidiaries have paid all federal, state, local and foreign taxes and filed all
tax returns required to be paid or filed through the date hereof; and except as
otherwise disclosed in each of the Pricing Disclosure Package and the
Prospectus, there is no tax deficiency that has been, or would reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;

(xxiii) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by, and have made all declarations and
filings with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in each of the Pricing Disclosure Package and the Prospectus, except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in each of the Pricing Disclosure

 

8



--------------------------------------------------------------------------------

Package and the Prospectus, none of the Company or any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or, to the Company’s knowledge, has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course, and which, if the subject of an
unfavorable decision, ruling or finding would have a Material Adverse Effect;

(xxiv) No labor disturbance by or dispute with employees of the Company or any
of its subsidiaries exists or, to the Company’s knowledge, is contemplated or
threatened and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect;

(xxv)(i) The Company and its subsidiaries, (x) are, and since December 31, 2005,
were, in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or the environment, natural resources, hazardous
or toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”), (y) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses, and
(z) have not received notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants at any location; and to the Company’s
knowledge, no circumstance, event or condition has occurred that would
reasonably be expected to result in any such notice or liability, and (ii) there
are no costs or liabilities associated with Environmental Laws of or relating to
the Company or its subsidiaries, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, or cost or liability, as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (iii) except as described in each of the Pricing Disclosure Package and the
Prospectus, (x) there are no proceedings that are pending or, to the Company’s
knowledge, contemplated against the Company or its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed and (y) to the Company’s knowledge, there
are no issues regarding compliance with Environmental Laws, or liabilities or
other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that would reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries, and (z) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to any Environmental Laws;

 

9



--------------------------------------------------------------------------------

(xxvi) (i) Each employee benefit plan subject to Title IV of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or Section 430 of
the Internal Revenue Code of 1986, as amended (the “Code”) for which the Company
or any member of its “Controlled Group” (defined as any organization which is a
member of a controlled group of corporations within the meaning of Section 414
of the Code) would have any liability other than any multiemployer plan (each, a
“Plan”) has been maintained, in all material respects, in compliance with its
terms and the requirements of any applicable federal and state laws, ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) no failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan has occurred, whether or not waived; (iv) no “reportable
event” (within the meaning of Section 4043(c) of ERISA and for which the
requirement of 30-day notice has not been waived) has occurred or is reasonably
expected to occur; and (v) neither the Company nor any member of its Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to a Plan or premiums to the Pension
Benefit Guaranty Corporation, in the ordinary course and without default) in
respect of a Plan or a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) as to which the Company or any member of its
Controlled Group (as defined above) would have liability, in each case under
clauses (i) through (v) would reasonably be expected to result in a Material
Adverse Effect;

(xxvii) The Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and is
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act;

(xxviii) The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed by,
or under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls

 

10



--------------------------------------------------------------------------------

sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in each of the Pricing Disclosure Package and
the Prospectus, there are no material weaknesses or significant deficiencies in
the Company’s internal controls;

(xxix) Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

(xxx) The Company and its subsidiaries have insurance in amounts and against
such losses and risks as such parties believe to be customary for companies
engaged in similar businesses in similar industries and markets, and none of the
Company and its subsidiaries, have (i) received written notice from any insurer
or agent of such insurer that capital improvements or other material
expenditures are required or necessary to be made in order to continue such
insurance or (ii) to the Company’s knowledge, any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business;

(xxxi) The Company has obtained for the benefit of the Underwriters the
agreement (the “Lock-up Agreement”), in the form set forth in Annex II hereto,
for each of the persons listed in Schedule IV hereto;

(xxxii) None of the Company or any of its subsidiaries or, to the Company’s
knowledge, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;

(xxxiii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and

 

11



--------------------------------------------------------------------------------

regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the Company’s knowledge, threatened;

(xxxiv) None of the Company or its subsidiaries or, to the Company’s knowledge,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); the Company is not currently under
investigation by OFAC; the Company has not discovered any facts that would lead
it to believe it has violated any laws or regulations administered by OFAC; and
the Company will not directly or indirectly use the proceeds of the offering of
the Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC;

(xxxv) On and immediately after the Time of Delivery, the Company (after giving
effect to the issuance of the Shares) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon their assets and pay their debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Shares as contemplated by this Agreement, the Pricing Disclosure
Package and the Prospectus, the Company is not incurring debts or liabilities
beyond their ability to pay as such debts and liabilities mature; (iv) the
Company is not engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company is engaged; and (v) the Company is
not a defendant in any civil action that would result in a judgment that the
Company is or would become unable to satisfy;

(xxxvi) No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained in any of the Pricing
Disclosure Package and the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith;

 

12



--------------------------------------------------------------------------------

(xxxvii) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in each
of the Pricing Disclosure Package and the Prospectus is not based on or derived
from sources that are reliable and accurate in all material respects; and

(xxxviii) There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(b) Each of the Selling Stockholders severally represents and warrants to, and
agrees with, each of the Underwriters and the Company that:

(i) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Stockholder of this Agreement and the
Power of Attorney and the Custody Agreement (each as hereinafter defined), and
for the sale and delivery of the Optional Shares to be sold by such Selling
Stockholder hereunder, have been obtained; and such Selling Stockholder has full
right, power and authority to enter into this Agreement, the Power of Attorney
and the Custody Agreement and to sell, assign, transfer and deliver the Optional
Shares to be sold by such Selling Stockholder hereunder;

(ii) The sale of the Optional Shares to be sold by such Selling Stockholder
hereunder and the compliance by such Selling Stockholder with all of the
provisions of this Agreement, the Power of Attorney and the Custody Agreement
and the consummation of the transactions herein and therein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Selling Stockholder is a party or by which such Selling Stockholder is bound or
to which any of the property or assets of such Selling Stockholder is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Selling Stockholder or the property of such Selling
Stockholder;

(iii) Such Selling Stockholder is the beneficial owner (as such term is defined
in Rule 13d-3 under the Exchange Act) of the Optional Shares to be sold by it
hereunder free and clear of all liens, encumbrances, equities or claims; and
with respect to Optional Shares held by a Selling Stockholder in certificated
form, such certificates have been duly endorsed in blank by the Attorney-in-Fact
on behalf of the appropriate Selling Stockholder, or with appropriate stock
powers duly executed in blank by the Attorney-in-Fact on behalf of such Selling
Stockholder. Upon payment for the Optional Shares to be sold by such Selling
Stockholder pursuant to this

 

13



--------------------------------------------------------------------------------

Agreement, delivery of such Optional Shares, as directed by the Underwriters, to
Cede & Co. (“Cede”) or such other nominee as may be designated by the Depository
Trust Company (“DTC”), registration of such Optional Shares in the name of Cede
or such other nominee and the crediting of such Optional Shares on the books of
DTC to securities accounts of the Underwriters (assuming that neither DTC nor
any such Underwriter has notice of any adverse claim (as defined in
Section 8-105 of the New York Uniform Commercial Code (“UCC”)), (1) DTC shall be
a “protected purchaser” of such Optional Shares (as defined in Section 8-303 of
the UCC), (2) the Underwriters will acquire a valid security entitlement to the
Optional Shares and (3) no action based on any “adverse claim” (as defined in
Section 8-102 of the UCC) may be asserted against the Underwriters with respect
to such security entitlement (assuming that the Underwriters are without notice
of such adverse claim);

(iv) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus (the initial
“Lock-Up Period”), such Selling Stockholder shall not offer, sell, contract to
sell, pledge, grant any option to purchase, make any short sale or otherwise
dispose of, except as provided hereunder, any securities of the Company that are
substantially similar to the Shares, including but not limited to any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities, whether any such
transaction described above is to be settled by delivery of Stock or such other
securities, in cash or otherwise (other than pursuant to employee stock option
plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement), without
your prior written consent;

(v) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(vi) To the extent that any statements or omissions made in the Registration
Statement, any Preliminary Prospectus, the Prospectus or any amendment or
supplement thereto are made in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder expressly for
use therein, such Preliminary Prospectus and the Registration Statement did, and
the Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus will conform in all material respects to the
requirements of Item 507 of Regulation S-K and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading with
respect to the information furnished to the Company by such Selling Stockholder
expressly for use therein;

(vii) In order to document the Underwriters’ compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibility Act of 1982
with respect to the transactions herein contemplated, such Selling Stockholder
will deliver

 

14



--------------------------------------------------------------------------------

to you prior to or at the Second Time of Delivery (as hereinafter defined) a
properly completed and executed United States Treasury Department Form W-9 (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof);

(viii) Such Selling Stockholder has not prepared or had prepared on its behalf
or used or referred to any Free Writing Prospectus, and represents that it has
not distributed any written materials in connection with the offer or sale of
the Shares;

(ix) Certificates in negotiable form representing all of the Optional Shares to
be sold by such Selling Stockholder hereunder have been placed in custody under
a Custody Agreement, in the form heretofore furnished to you (the “Custody
Agreement”), duly executed and delivered by such Selling Stockholder to the
Company, as custodian (the “Custodian”), and such Selling Stockholder has duly
executed and delivered a Power of Attorney, in the form heretofore furnished to
you (the “Power of Attorney”), appointing the persons indicated in Schedule
II(a) hereto, and each of them, as such Selling Stockholder’s attorneys-in-fact
(the “Attorneys-in-Fact”) with authority to execute and deliver this Agreement
on behalf of such Selling Stockholder, to determine the purchase price to be
paid by the Underwriters to the Selling Stockholders as provided in Section 2
hereof, to authorize the delivery of the Optional Shares to be sold by such
Selling Stockholder hereunder and otherwise to act on behalf of such Selling
Stockholder in connection with the transactions contemplated by this Agreement
and the Custody Agreement; and

(x) The Optional Shares represented by the certificates held in custody for such
Selling Stockholder under the Custody Agreement are subject to the interests of
the Underwriters hereunder; the arrangements made by such Selling Stockholder
for such custody, and the appointment by such Selling Stockholder of the
Attorneys-in-Fact by the Power of Attorney, are irrevocable to the extent
described therein; the obligations of the Selling Stockholders hereunder shall
not be terminated by operation of law, whether by the death or incapacity of any
individual Selling Stockholder or, in the case of an estate or trust, by the
death or incapacity of any executor or trustee or the termination of such estate
or trust, or in the case of a partnership or corporation, by the dissolution of
such partnership or corporation, or by the occurrence of any other event; if any
individual Selling Stockholder or any such executor or trustee should die or
become incapacitated, or if any such estate or trust should be terminated, or if
any such partnership or corporation should be dissolved, or if any other such
event should occur, before the delivery of the Optional Shares hereunder,
certificates representing the Optional Shares shall be delivered by or on behalf
of the Selling Stockholders in accordance with the terms and conditions of this
Agreement and of the Custody Agreements; and actions taken by the
Attorneys-in-Fact pursuant to the Powers of Attorney shall be as valid as if
such death, incapacity, termination, dissolution or other event had not
occurred, regardless of whether or not the Custodian, the Attorneys-in-Fact, or
any of them, shall have received notice of such death, incapacity, termination,
dissolution or other event.

 

15



--------------------------------------------------------------------------------

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Underwriters, and each of the Underwriters
agrees, severally and not jointly, to purchase from the Company, at a purchase
price per share of $12.0968, the number of Firm Shares set forth opposite the
name of such Underwriter in Schedule I hereto and (b) in the event and to the
extent that the Underwriters shall exercise the election to purchase Optional
Shares as provided below, each of the Selling Stockholders agrees, severally and
not jointly, to issue and sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from each of the
Selling Stockholders, at the purchase price per share set forth in clause (a) of
this Section 2, that portion of the number of Optional Shares as to which such
election shall have been exercised (to be adjusted by you so as to eliminate
fractional shares) determined by multiplying such number of Optional Shares by a
fraction, the numerator of which is the maximum number of Optional Shares which
such Underwriter is entitled to purchase as set forth opposite the name of such
Underwriter in Schedule I hereto and the denominator of which is the maximum
number of Optional Shares that all of the Underwriters are entitled to purchase
hereunder.

The Selling Stockholders, as and to the extent indicated in Schedules II(a) and
II(b) hereto, hereby grant, severally and not jointly, to the Underwriters the
right to purchase at their election up to 3,629,032 Optional Shares, at the
purchase price per share set forth in the paragraph above, for the sole purpose
of covering sales of shares in excess of the number of Firm Shares, provided
that the purchase price per Optional Share shall be reduced by an amount per
share equal to any dividends or distributions declared by the Company and
payable on the Firm Shares but not payable on the Optional Shares. Any such
election to purchase Optional Shares shall be made in proportion to the maximum
number of Optional Shares to be sold by each Selling Stockholder as set forth in
Schedules II(a) and II(b) hereto. Any such election to purchase Optional Shares
may be exercised only by written notice from you to the Attorneys-in-Fact, given
within a period of 30 calendar days after the date of this Agreement, setting
forth the aggregate number of Optional Shares to be purchased and the date on
which such Optional Shares are to be delivered, as determined by you but in no
event earlier than the First Time of Delivery (as defined in Section 4 hereof)
or, unless you and the Attorneys-in-Fact otherwise agree in writing, earlier
than two or later than ten business days after the date of such notice.

3. Upon the authorization by you of the release of the Firm Shares, the several
Underwriters propose to offer the Firm Shares for sale upon the terms and
conditions set forth in the Prospectus.

4. (a) The Shares to be purchased by each Underwriter hereunder, in definitive
form, and in such authorized denominations and registered in such names as
Goldman, Sachs & Co. may request upon at least forty-eight hours’ prior notice
to the Company and the Selling Stockholders shall be delivered by or on behalf
of the Company and the Selling Stockholders to Goldman, Sachs & Co., through the
facilities of the Depository Trust Company (“DTC”), for the account of such
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer of Federal (same-day) funds

 

16



--------------------------------------------------------------------------------

to the account specified by the Company and the Custodian to Goldman, Sachs &
Co. at least forty-eight hours in advance. The Company will cause the
certificates representing the Shares to be made available for checking and
packaging at least twenty-four hours prior to the Time of Delivery (as defined
below) with respect thereto at the office of DTC or its designated custodian
(the “Designated Office”). The time and date of such delivery and payment shall
be, with respect to the Firm Shares, 9:30 a.m., New York City time, on
February 2, 2011 or such other time and date as Goldman, Sachs & Co. and the
Company may agree upon in writing, and, with respect to the Optional Shares,
9:30 a.m., New York time, on the date specified by Goldman, Sachs & Co. in the
written notice given by Goldman, Sachs & Co. of the Underwriters’ election to
purchase such Optional Shares, or such other time and date as Goldman, Sachs &
Co. and the Selling Stockholders may agree upon in writing. Such time and date
for delivery of the Firm Shares is herein called the “First Time of Delivery”,
such time and date for delivery of the Optional Shares, if not the First Time of
Delivery, is herein called the “Second Time of Delivery”, and each such time and
date for delivery is herein called a “Time of Delivery”.

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross receipt for
the Shares and any additional documents requested by the Underwriters pursuant
to Section 8(k) hereof, will be delivered at the offices of Cravath, Swaine &
Moore LLP, 825 Eighth Avenue, New York, New York 10019 (the “Closing Location”),
and the Shares will be delivered at the Designated Office, all at such Time of
Delivery. A meeting will be held at the Closing Location at 5:00 p.m., New York
City time, on the New York Business Day next preceding such Time of Delivery, at
which meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

5. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the date of this
Agreement or such earlier time as may be required under the Act; to make no
further amendment or any supplement to the Registration Statement, the Basic
Prospectus or the Prospectus prior to the last Time of Delivery which shall be
disapproved by you promptly after reasonable notice thereof; to advise you,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any amendment or
supplement to the Prospectus has been filed and to furnish you with copies
thereof; to file promptly all material required to be filed by the Company with
the Commission pursuant to Rule 433(d) under the Act; within the time required
by such Rule; to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a

 

17



--------------------------------------------------------------------------------

prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required in connection with the offering or sale of the Shares; to
advise you, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Preliminary Prospectus or other prospectus in respect of the Shares, of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or the Prospectus or for additional information;
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus or other prospectus or
suspending any such qualification, to promptly use its best efforts to obtain
the withdrawal of such order;

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Shares for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Shares, provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction;

(c) Prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Underwriters with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Shares and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is delivered, not misleading, or, if for any other reason
it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the Exchange Act any document incorporated by
reference in the Prospectus in order to comply with the Act or the Exchange Act,
to notify you and upon your request to file such document and to prepare and
furnish without charge to each Underwriter and to any dealer in securities as
many written and electronic copies as you may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance; and in case any
Underwriter is required to deliver a prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Act) in connection with sales of any of the
Shares at any time nine months or more after the time of issue of the
Prospectus, upon your request but at the expense of such Underwriter, to prepare
and deliver to such Underwriter as many written and electronic

 

18



--------------------------------------------------------------------------------

copies as you may request of an amended or supplemented Prospectus complying
with Section 10(a)(3) of the Act;

(d) To make generally available to its security holders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158);

(e) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to (i) offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise transfer or dispose of, directly or indirectly, or file with
the Commission a registration statement under the Act relating to, any
securities of the Company that are substantially similar to the Shares,
including but not limited to any options or warrants to purchase shares of Stock
or any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock or any such other securities, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of Stock or such other
securities, in cash or otherwise (other than the Shares to be sold hereunder or
pursuant to employee stock option plans existing on, or upon the conversion or
exchange of convertible or exchangeable securities outstanding as of, the date
of this Agreement), without your prior written consent;

(f) If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the Commission in compliance with Rule
462(b) by 10:00 p.m., Washington, D.C. time, on the date of this Agreement, and
the Company shall at the time of filing either pay the Commission the filing fee
for the Rule 462(b) Registration Statement or give irrevocable instructions for
the payment of such fee pursuant to Rule 111(b) under the Act;

(g) Upon request of any Underwriter, to furnish, or cause to be furnished, to
such Underwriter an electronic version of the Company’s trademarks, servicemarks
and corporate logo for use on the website, if any, operated by such Underwriter
for the purpose of facilitating the on-line offering of the Shares (the
“License”); provided, however, that the License shall be used solely for the
purpose described above, is granted without any fee and may not be assigned or
transferred;

(h) To use the net proceeds received by it from the sale of the Shares in the
manner specified in the Pricing Disclosure Package under the caption “Use of
Proceeds”; and

(i) To use its best efforts to list, subject to notice of issuance, the Shares
on the New York Stock Exchange (the “Exchange”).

 

19



--------------------------------------------------------------------------------

6.

(a) The Company represents and agrees that, without the prior consent of
Goldman, Sachs & Co., it has not made and will not make any offer relating to
the Securities that would constitute a “free writing prospectus” as defined in
Rule 405 under the Act; each Underwriter represents and agrees that, without the
prior consent of the Company and Goldman, Sachs & Co., it has not made and will
not make any offer relating to the Securities that would constitute a free
writing prospectus; any such free writing prospectus the use of which has been
consented to by the Company and Goldman, Sachs & Co. is listed on Schedule
III(a) and Schedule III(c) hereto;

(b) The Company has complied and will comply with the requirements of Rule 433
under the Act applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission or retention where required and legending; and

(c) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to
Goldman, Sachs & Co. and, if requested by Goldman, Sachs & Co., will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document which will correct such conflict, statement or omission;
provided, however, that this representation and warranty shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through Goldman, Sachs & Co. expressly for use therein.

7. The Company and each of the Selling Stockholders covenants and agrees with
one another and with the several Underwriters that (a) the Company will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Shares under the Act and all other expenses in connection with the preparation,
printing, reproduction and filing of the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus and
the Prospectus and amendments and supplements thereto and the mailing and
delivering of copies thereof to the Underwriters and dealers; (ii) the cost of
printing or producing any Agreement among Underwriters, this Agreement, any Blue
Sky Memorandum, closing documents (including any compilations thereof) and any
other documents in connection with the offering, purchase, sale and delivery of
the Shares; (iii) all expenses in connection with the qualification of the
Shares for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the fees and disbursements of

 

20



--------------------------------------------------------------------------------

counsel for the Underwriters in connection with such qualification and in
connection with the Blue Sky survey(s); (iv) the cost of preparing certificates
for the Shares; (v) the cost and charges of any transfer agent or registrar or
dividend disbursing agent; (vi) all fees and expenses in connection with listing
the Shares on the Exchange; and (viii) all other costs and expenses incident to
the performance of the Company’s obligations hereunder which are not otherwise
specifically provided for in this Section; and (b) except, as between the
Company and such Selling Stockholders, as otherwise provided in the Registration
Rights Agreement, dated as of December 17, 2010 (the “Registration Rights
Agreement”), by and among the Company and the Selling Stockholders, such Selling
Stockholder will pay or cause to be paid all costs and expenses incident to the
performance of such Selling Stockholder’s obligations hereunder which are not
otherwise specifically provided for in this Section, including (i) any fees and
expenses of counsel for such Selling Stockholder, (ii) such Selling
Stockholder’s pro rata share of the fees and expenses of the Custodian and such
Selling Stockholder’s fees and expenses, if any, of its Attorneys-in-Fact and
(iii) all expenses and taxes incident to the sale and delivery of the Optional
Shares to be sold by such Selling Stockholder to the Underwriters hereunder. In
connection with clause (b) of the preceding sentence, Goldman, Sachs & Co.
agrees to pay New York State stock transfer tax, and the Selling Stockholder
agrees to reimburse Goldman, Sachs & Co. for associated carrying costs if such
tax payment is not rebated on the day of payment and for any portion of such tax
payment not rebated. It is understood, however, that, except as provided in this
Section, and Sections 9 and 12 hereof, the Underwriters will pay all of their
own costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Shares by them, and any advertising expenses connected with
any offers they may make.

8. The obligations of the Underwriters hereunder, as to the Shares to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company and of the Selling Stockholders herein are, at and as of such Time
of Delivery, true and correct, the condition that the Company and the Selling
Stockholders shall have performed all of its and their obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; all material required to be filed by the Company pursuant
to Rule 433(d) under the Act shall have been filed with the Commission within
the applicable time period prescribed for such filings by Rule 433; if the
Company has elected to rely upon Rule 462(b) under the Act, the Rule 462(b)
Registration Statement shall have become effective by 10:00 p.m., Washington,
D.C. time, on the date of this Agreement; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no stop order suspending or preventing the use of
the Prospectus or any Issuer Free Writing Prospectus shall have been initiated
or

 

21



--------------------------------------------------------------------------------

threatened by the Commission; and all requests for additional information on the
part of the Commission shall have been complied with to your reasonable
satisfaction;

(b) Cravath, Swaine & Moore LLP, counsel for the Underwriters, shall have
furnished to you such written opinion or opinions, dated such Time of Delivery,
with respect to matters as the Representative may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters;

(c) Weil, Gotshal & Manges LLP, counsel for the Company, shall have furnished to
you their written opinion and 10b-5 letter (forms of such opinion and 10b-5
letter are attached as Annexes III(a) and III(b) hereto, respectively), dated
such Time of Delivery, in form and substance satisfactory to you;

(d) John F. Sterling, Executive Vice President—General Counsel and Secretary for
the Company, shall have furnished to the Representative his written opinion,
dated the Time of Delivery and addressed to the Representative, in form and
substance reasonably satisfactory to the Representative, to the effect set forth
in Annex IV hereto;

(e) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any post
effective amendment to the Registration Statement filed subsequent to the date
of this Agreement and also at each Time of Delivery, KPMG LLP and Grant Thornton
LLP shall have furnished to you letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annexes I(a) and I(b) hereto;

(f) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, and (ii) since the respective
dates as of which information is given in the Pricing Disclosure Package there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Pricing
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Prospectus;

(g) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities or preferred stock by any

 

22



--------------------------------------------------------------------------------

“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities or preferred stock;

(h) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the Exchange; (ii) a suspension or material limitation in trading
in the Company’s securities on the Exchange; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere; if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
at such Time of Delivery on the terms and in the manner contemplated in the
Prospectus;

(i) The Shares at each Time of Delivery shall have been duly listed, subject to
notice of issuance, on the Exchange;

(j) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement;

(k) The Company and the Selling Stockholders shall have furnished or caused to
be furnished to you at such Time of Delivery certificates of officers of the
Company and of the Selling Stockholders, respectively, satisfactory to you as to
the accuracy of the representations and warranties of the Company and the
Selling Stockholders, respectively, herein at and as of such Time of Delivery,
as to the performance by the Company and the Selling Stockholders of all of
their obligations hereunder to be performed at or prior to such Time of Delivery
and as to such other matters as you may reasonably request, and the Company
shall have furnished or caused to be furnished certificates as to the matters
set forth in subsections (a), (f) and (g) of this Section;

(l) The Representative shall have received a certificate from the Chief
Financial Officer of the Company, dated such Time of Delivery and addressed to
the Representative, in form and substance reasonably satisfactory to the
Representative; and

(m) The respective counsel for each of the Selling Stockholders, as indicated in
Schedule II(a) hereto, each shall have furnished to you their written opinion
with respect to each of the Selling Stockholders for whom they are acting as
counsel (a

 

23



--------------------------------------------------------------------------------

draft of each such opinion is attached as Annexes V(a) and V(b) hereto), dated
the Second Time of Delivery, in form and substance satisfactory to you, to the
effect that:

(i) A Power of Attorney and a Custody Agreement have been duly executed and
delivered by such Selling Stockholder and constitute valid and binding
agreements of such Selling Stockholder in accordance with their terms;

(ii) This Agreement has been duly executed and delivered by or on behalf of such
Selling Stockholder; and the sale of the Optional Shares to be sold by such
Selling Stockholder hereunder and the compliance by such Selling Stockholder
with all of the provisions of this Agreement, the Power of Attorney and the
Custody Agreement and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach or violation of any
terms or provisions of, or constitute a default under, any statute, indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument known
to such counsel to which such Selling Stockholder is a party or by which such
Selling Stockholder is bound or to which any of the property or assets of such
Selling Stockholder is subject, nor will such action result in any violation of
the provisions of any order, rule or regulation known to such counsel of any
court or governmental agency or body having jurisdiction over such Selling
Stockholder or the property of such Selling Stockholder;

(iii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation of the transactions contemplated
by this Agreement in connection with the Optional Shares to be sold by such
Selling Stockholder hereunder, except such as have been obtained under the Act
and such as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of such Optional Shares by the
Underwriters;

(iv) Immediately prior to the Second Time of Delivery, such Selling Stockholder
was the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of the Optional Shares to be sold by it hereunder free and clear
of all liens, encumbrances, equities or claims, and had full right, power and
authority to sell, assign, transfer and deliver the Optional Shares to be sold
by such Selling Stockholder hereunder; and

(v) Upon payment for the Optional Shares to be sold by such Selling Stockholder
pursuant to this Agreement, delivery of such Optional Shares, as directed by the
Underwriters, to Cede or such other nominee as may be designated by DTC,
registration of such Optional Shares in the name of Cede or such other nominee
and the crediting of such Optional Shares on the books of DTC to securities
accounts of the Underwriters (assuming that neither DTC nor any such Underwriter
has notice of any adverse claim within the meaning of Section 8-105 of the UCC
to such Optional Shares), (A) DTC shall be a “protected purchaser” of such
Optional Shares within the meaning of Section 8-303 of the UCC, (B) under
Section 8-501 of the UCC, the Underwriters will

 

24



--------------------------------------------------------------------------------

acquire a valid security entitlement in respect of such Optional Shares and
(C) no action based on any “adverse claim” (within the meaning of Section 8-102
of the UCC) to such Optional Shares may be asserted against the Underwriters
with respect to such security entitlement.

In rendering the opinion in paragraph (iv), such counsel may rely upon a
certificates of such Selling Stockholder in respect of matters of fact as to
ownership of, and liens, encumbrances, equities or claims on, the Optional
Shares sold by such Selling Stockholder, provided that such counsel shall state
that they believe that both you and they are justified in relying upon such
certificate.

9. (a) The Company will indemnify and hold harmless each Underwriter against any
losses, claims, damages or liabilities, joint or several, to which such
Underwriter may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Underwriter for
any legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in reliance upon and in conformity with written information
furnished to the Company by any Underwriter through Goldman, Sachs & Co.
expressly for use therein.

(b) Each of the Selling Stockholders will, severally as to itself and not
jointly and severally with any of the other Selling Stockholders, indemnify and
hold harmless each Underwriter against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement or the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any Preliminary
Prospectus, the Registration Statement or the Prospectus or any such amendment
or supplement in reliance upon and in conformity with written information
furnished to the

 

25



--------------------------------------------------------------------------------

Company by such Selling Stockholder expressly for use therein; and will
reimburse each Underwriter for any legal or other expenses reasonably incurred
by such Underwriter in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that such
Selling Stockholder shall not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Prospectus or the Prospectus, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through Goldman,
Sachs & Co. expressly for use therein.

(c) Each Underwriter will indemnify and hold harmless the Company and each
Selling Stockholder against any losses, claims, damages or liabilities to which
the Company or such Selling Stockholder may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Basic Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through Goldman, Sachs & Co.
expressly for use therein; and will reimburse the Company and each Selling
Shareholder for any legal or other expenses reasonably incurred by the Company
or such Selling Shareholder, respectively, in connection with investigating or
defending any such action or claim as such expenses are incurred.

(d) Promptly after receipt by an indemnified party under subsection (a), (b) or
(c) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any

 

26



--------------------------------------------------------------------------------

other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. Notwithstanding anything to the contrary contained in this
Section 9, it is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties, and that all such fees and
expenses shall be paid or reimbursed as they are incurred. No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include any statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

(e) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Selling Stockholders on the one hand and the Underwriters
on the other from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (d) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Selling Stockholders on the one hand and the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company and the Selling Stockholders bear to the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover page of the Prospectus. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Selling
Stockholder on the one hand or the Underwriters on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, each of the Selling
Stockholders and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this subsection (e) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for

 

27



--------------------------------------------------------------------------------

such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (e). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Underwriters’
obligations in this subsection (e) to contribute are several in proportion to
their respective underwriting obligations and not joint.

(f) The obligations of the Company and the Selling Stockholders under this
Section 9 shall be in addition to any liability which the Company and the
respective Selling Stockholders may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act and each broker-dealer affiliate of any
Underwriter; and the obligations of the Underwriters under this Section 9 shall
be in addition to any liability which the respective Underwriters may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Company and to each person, if any, who controls the Company or
any Selling Stockholder within the meaning of the Act.

10. (a) If any Underwriter shall default in its obligation to purchase the
Shares which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Shares on the
terms contained herein. If within thirty six hours after such default by any
Underwriter you do not arrange for the purchase of such Shares, then the
Company, with respect to the Firm Shares, and the Company and the Selling
Stockholders, with respect to the Optional Shares, shall be entitled to a
further period of thirty six hours within which to procure another party or
other parties satisfactory to you to purchase such Shares on such terms. In the
event that, within the respective prescribed periods, you notify the Company and
the Selling Stockholders that you have so arranged for the purchase of such
Shares, or the Company and the Selling Stockholders notify you that they have so
arranged for the purchase of such Shares, you or the Company, with respect to
the First Time of Delivery, and you or the Company and the Selling Stockholders,
with respect to the Second Time of Delivery, shall have the right to postpone
such Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Registration
Statement or the Prospectus, or in any other documents or arrangements, and the
Company agrees to file promptly any amendments or supplements to the
Registration Statement or the Prospectus which in your opinion may thereby be
made necessary. The term “Underwriter” as used in this Agreement shall include

 

28



--------------------------------------------------------------------------------

any person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Shares.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you and the Company and the
Selling Stockholders as provided in subsection (a) above, the aggregate number
of such Shares which remains unpurchased does not exceed one-eleventh of the
aggregate number of all the Shares to be purchased at such Time of Delivery,
then the Company and the Selling Stockholders shall have the right to require
each non-defaulting Underwriter to purchase the number of Shares which such
Underwriter agreed to purchase hereunder at such Time of Delivery and, in
addition, to require each non-defaulting Underwriter to purchase its pro rata
share (based on the number of Shares which such Underwriter agreed to purchase
hereunder) of the Shares of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you and the Company and the
Selling Stockholders as provided in subsection (a) above, the aggregate number
of such Shares which remains unpurchased exceeds one-eleventh of the aggregate
number of all the Shares to be purchased at such Time of Delivery, or if the
Company and the Selling Stockholders shall not exercise the right described in
subsection (b) above to require non-defaulting Underwriters to purchase Shares
of a defaulting Underwriter or Underwriters, then this Agreement (or, with
respect to the Second Time of Delivery, the obligations of the Underwriters to
purchase and of the Selling Stockholders to sell the Optional Shares) shall
thereupon terminate, without liability on the part of any non-defaulting
Underwriter, the Company or the Selling Stockholders, except for the expenses to
be borne by the Company, the Selling Stockholders and the Underwriters as
provided in Section 7 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Underwriter from
liability for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Selling Stockholders and the several
Underwriters, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Underwriter or any controlling person of any
Underwriter, or the Company, or any officer or director or controlling person of
the Company, or any of the Selling Stockholders, or any controlling person of
any Selling Stockholder, and shall survive delivery of and payment for the
Shares.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, neither
the Company nor the Selling Stockholders shall then be under any liability to
any Underwriter except as provided in Sections 7 and 9 hereof; but, if for any
other reason, any Shares are not delivered by or on behalf of the Company and
the Selling Stockholders as provided herein, the Company and each of the Selling
Stockholders pro rata (based on the number of Shares to be sold by the Company
and such Selling Stockholder hereunder) will reimburse the Underwriters through
you for all out-of-pocket expenses approved in writing by you,

 

29



--------------------------------------------------------------------------------

including fees and disbursements of counsel, reasonably incurred by the
Underwriters in making preparations for the purchase, sale and delivery of the
Shares not so delivered, but the Company and the Selling Stockholders shall then
be under no further liability to any Underwriter in respect of the Shares not so
delivered, except as provided in Sections 7 and 9 hereof.

13. In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you; and in all dealings with any Selling Stockholder hereunder, you
and the Company shall be entitled to act and rely upon any statement, request,
notice or agreement on behalf of such Selling Stockholder made or given by any
or all of the Attorneys-in-Fact for such Selling Stockholder.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representative at 200 West Street, New
York, New York 10282-2198, Attention: Registration Department; if to any Selling
Stockholder shall be delivered or sent by mail, telex or facsimile transmission
to counsel for such Selling Stockholder at its address set forth in Schedule
II(a) hereto; and if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention: Secretary; provided, however, that any notice
to an Underwriter pursuant to Section 9(c) hereof shall be delivered or sent by
mail, telex or facsimile transmission to such Underwriter at its address set
forth in its Underwriters’ Questionnaire, or telex constituting such
Questionnaire, which address will be supplied to the Company or the Selling
Shareholder by you upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
underwriters to properly identify their respective clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company and the Selling Stockholders and, to the extent
provided in Sections 9 and 11 hereof, the officers and directors of the Company
and each person who controls the Company, any Selling Stockholder or any
Underwriter, and their respective heirs, executors, administrators, successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement. No purchaser of any of the Shares from any Underwriter
shall be deemed a successor or assign by reason merely of such purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

 

30



--------------------------------------------------------------------------------

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Shares pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Selling Stockholders, on the one hand, and the
several Underwriters, on the other, (ii) in connection therewith and with the
process leading to such transaction each Underwriter is acting solely as a
principal and not the agent or fiduciary of the Company, (iii) no Underwriter
has assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company agrees that it will not claim that the Underwriters, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Selling Stockholders and the
Underwriters, or any of them, with respect to the subject matter hereof;
provided, however, that this Agreement does not supersede any agreements or
understandings between the Company and any or all of the Selling Shareholders,
including, without limitation, the Registration Rights Agreement.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and the
Selling Stockholders agrees that any suit or proceeding arising in respect of
this agreement or our engagement will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if that court does not have
subject matter jurisdiction, in any state court located in The City and County
of New York and the Company agrees to submit to the jurisdiction of, and to
venue in, such courts.

19. The Company, each of the Selling Stockholders and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

20. Notwithstanding anything herein to the contrary, the Company and the Selling
Stockholders are authorized to disclose to any persons U.S. federal and state
tax treatment and tax structure of the potential transaction and all materials
of any kind (including tax opinions and other tax analyses) provided to the
Company and the Selling Stockholders relating to that treatment and structure,
without the Underwriters imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax structure” is limited to any facts that may be relevant to that treatment.”

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and the Representative plus one for each
counsel and the Custodian counterparts hereof, and upon the acceptance hereof by
you, on behalf of each of the Underwriters, this letter and such acceptance
hereof shall constitute a binding agreement among each of the Underwriters, the
Company and each of the Selling Stockholders. It is understood that your
acceptance of this letter on behalf of each of the Underwriters is pursuant to
the authority set forth in a form of Agreement among Underwriters, the form of
which shall be submitted to the Company and the Selling Stockholders for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

Any person executing and delivering this Agreement as Attorney-in-Fact for a
Selling Stockholder represents by so doing that he has been duly appointed as
Attorney-in-Fact by such Selling Stockholder pursuant to a validly existing and
binding Power of Attorney which authorizes such Attorney-in-Fact to take such
action.

 

Very truly yours, Darling International Inc. By:  

LOGO [g143251ex101a.jpg]

  Name:   John O. Muse   Title:   Executive Vice President

 

32



--------------------------------------------------------------------------------

Elizabeth A. Osborn

LOGO [g143251ex101b.jpg]

Name: Title:

 

33



--------------------------------------------------------------------------------

Selling Stockholders Identified on Schedule II (b) By:  

LOGO [g143251ex101c.jpg]

  Name : LOUIS F. SOLIMINE   Title: As Attorney-in-Fact acting on behalf of each
of the Selling Stockholders listed above.

 

34



--------------------------------------------------------------------------------

Accepted as of the date hereof: Goldman, Sachs & Co. By:  

LOGO [g143251ex101d.jpg]

 

(Goldman, Sachs & Co.)

 

35



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Number of
Firm Shares
to be
Purchased      Maximum
Number
of Optional
Shares Which
May be
Purchased  

Goldman, Sachs & Co.

     14,958,871         2,243,831   

BMO Capital Markets Corp.

     4,986,291         747,943   

J.P. Morgan Securities LLC

     2,124,193         318,629   

Stephens Inc.

     2,124,193         318,629                     

Total

     24,193,548         3,629,032                     



--------------------------------------------------------------------------------

SCHEDULE II(a)

 

     Number of
Optional
Shares to be
Sold if
Maximum
Option
Exercised  

The Company.

  

The Selling Stockholder(s):

  

Elizabeth A. Osborn (a)

     150,948   

The Selling Stockholders listed in Schedule II(b) (b)

     3,478,084            

Total

     3,629,032            

(a) This Selling Stockholder is represented by Lewis, Rice & Fingersh, L.C., 600
Washington Avenue, Suite 2500, St. Louis, Missouri 63101 and has appointed
William Osborn and Lacey Taren Osborn, each as the Attorneys-in-Fact for such
Selling Stockholder.

(b) The Selling Stockholders listed in Schedule II(b) are represented by
Thompson Hine LLP, 312 Walnut Street, 14th Floor, Cincinnati, Ohio 45202 and
have appointed Robert A. Griffin and Louis Solimine, each as the
Attorneys-in-Fact for such Selling Stockholders. Additional information
regarding the allocation of Optional Shares among such Selling Stockholders is
contained in Schedule II(b).



--------------------------------------------------------------------------------

SCHEDULE II(b)

 

Name of Selling Stockholder

   Number of Optional Shares
to  be Sold is Maximum Option is
Exercised

JOHN M. GRIFFIN

   140,980

JOHN M. GRIFFIN, TRUSTEE, THE DANA LYNN GRIFFIN QUALIFIED SUBCHAPTER S TRUST

   79,483

JOHN M. GRIFFIN, TRUSTEE, THE DENISE ANNE GRIFFIN QUALIFIED SUBCHAPTER S TRUST

   85,636

JOHN M. GRIFFIN, TRUSTEE, THE JOSEPH SCOTT GRIFFIN QUALIFIED SUBCHAPTER S TRUST

   79,483

JOHN M. GRIFFIN, TRUSTEE, THE JOHN CHRISTIAN GRIFFIN QUALIFIED SUBCHAPTER S
TRUST

   79,483

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST III, FBO JOSEPH
S. GRIFFIN

   129,106

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST III, FBO JOHN C.
GRIFFIN

   129,106

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST III, FBO DENISE
A. GRIFFIN

   129,106

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST III, FBO DANA L.
GRIFFIN

   129,106

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST, II, FBO JOSEPH
S. GRIFFIN

   55,907

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST II, FBO JOHN C.
GRIFFIN

   55,907

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST II, FBO DENISE A.
GRIFFIN

   55,907

ROBERT A. GRIFFIN, TRUSTEE, JMG GRANTOR RETAINED ANNUITY TRUST II, FBO DANA L.
GRIFFIN

   55,907

ROBERT A. GRIFFIN, TRUSTEE, THE RENEE L. GRIFFIN QUALIFIED SUBCHAPTER S TRUST

   61,455

ROBERT A. GRIFFIN, TRUSTEE, THE MICHAEL R. GRIFFIN QUALIFIED SUBCHAPTER S TRUST

   61,627

ROBERT A. GRIFFIN, TRUSTEE, THE CHRISTOPHER A. GRIFFIN QUALIFIED SUBCHAPTER S
TRUST

   61,584



--------------------------------------------------------------------------------

Name of Selling Stockholder

   Number of Optional Shares
to  be Sold is Maximum Option is
Exercised

ROBERT A. GRIFFIN, TRUSTEE JOHN M. GRIFFIN GRANDCHILDREN’S TRUST

   517,939

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST III, FBO RENEE
MCDONALD

   117,794

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST III, FBO MICHAEL
GRIFFIN

   117,794

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST III, FBO JORDAN
GRIFFIN

   117,794

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST III, FBO JON
MARCUS GRIFFIN

   117,794

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST III, FBO
CHRISTOPHER GRIFFIN

   117,794

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST II, FBO JORDAN
GRIFFIN

   63,058

MARTIN W. GRIFFIN, TRUSTEE, RAG GRANTOR RETAINED ANNUITY TRUST II, FBO JON
MARCUS GRIFFIN

   63,058

MARTIN W. GRIFFIN, TRUSTEE, ROBERT A. GRIFFIN GRANDCHILDREN’S TRUST

   536,531

LINDA G. HOLT

   72,246

JUDITH E. PREWITT

   72,246

JANET MEANS

   72,246

CYNTHIA L. ROEDER

   72,246

BRIAN J. GRIFFIN

   29,761



--------------------------------------------------------------------------------

SCHEDULE III

 

(a) Issuer Free Writing Prospectuses Not Included in the Pricing Disclosure
Package:

 

  (1) Any Electronic Roadshow used on or after January 24, 2011 relating, to the
offering of the Shares

 

(b) Additional Documents Incorporated by Reference:

None.

 

(c) Materials Other than the Pricing Prospectus that Comprise the Pricing
Disclosure Package:

 

  (1) Final Term Sheet, dated January 27, 2011, filed with the Commission
pursuant to Rule 433



--------------------------------------------------------------------------------

SCHEDULE IV

List of Individuals Subject to Lock-Up Agreements

 

O. Thomas Albrecht    Dennis B. Griffin Grandchildren’s Trust C. Dean Carlson   
John M. Griffin Grandchildren’s Trust Brian J. Griffin    The Robert A. Griffin
Grandchildren’s Trust Dennis B. Griffin    RAG Grantor Retained Annuity Trust
III, fbo Christopher Griffin John M. Griffin    RAG Grantor Retained Annuity
Trust III, fbo Michael Griffin Martin W. Griffin    RAG Grantor Retained Annuity
Trust III, fbo Jordan Griffin Robert A. Griffin    RAG Grantor Retained Annuity
Trust III, fbo Jon Marcus Griffin Thomas A. Griffin    RAG Grantor Retained
Annuity Trust II, fbo Jordan Griffin Linda G. Holt    RAG Grantor Retained
Annuity Trust II, fbo Jon Marcus Griffin Marlyn Jorgensen    RAG Grantor
Retained Annuity Trust III, fbo Renee McDonald Neil Katchen    The Anthony A.
Griffin Qualified Subchapter S Trust Charles Macaluso    The Joseph Scott
Griffin Qualified Subchapter S Trust John D. March    The Christopher A. Griffin
Qualified Subchapter S Trust Janet Means    The Michael R. Griffin Qualified
Subchapter S Trust John O. Muse    The Renee L. Griffin Qualified Subchapter S
Trust Elizabeth A. Osborn    The Traci Lynn Griffin Qualified Subchapter S Trust
Judith E. Prewitt    The Toby Andrew Griffin Qualified Subchapter S Trust
Michael L. Rath    The Denise Anne Griffin Qualified Subchapter S Trust Cynthia
L. Roeder    The Dana Lynn Griffin Qualified Subchapter S Trust Robert H.
Seemann    The John Christian Griffin Qualified Subchapter S Trust John F.
Sterling    DBG Grantor Retained Annuity Trust III, fbo Traci D. Griffin Randall
C. Stuewe    DBG Grantor Retained Annuity Trust III, fbo Anthony A. Griffin
Michael Urbut    DBG Grantor Retained Annuity Trust III, fbo Toby A. Griffin   
DBG Grantor Retained Annuity Trust II, fbo Traci D. Griffin    DBG Grantor
Retained Annuity Trust II, fbo Anthony A. Griffin    DBG Grantor Retained
Annuity Trust II, fbo Toby A. Griffin    JMG Grantor Retained Annuity Trust III,
fbo Denise A. Griffin    JMG Grantor Retained Annuity Trust II, fbo Denise A.
Griffin    JMG Grantor Retained Annuity Trust III, fbo Joseph S. Griffin    JMG
Grantor Retained Annuity Trust II, fbo Joseph S. Griffin    JMG Grantor Retained
Annuity Trust III, fbo John C. Griffin    JMG Grantor Retained Annuity Trust II,
fbo John C. Griffin    JMG Grantor Retained Annuity Trust III, fbo Dana L.
Griffin    JMG Grantor Retained Annuity Trust II, fbo Dana L. Griffin